People v Ward (2014 NY Slip Op 07373)





People v Ward


2014 NY Slip Op 07373


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2008-08646
 (Ind. No. 10140/06)

[*1]The People of the State of New York, respondent, 
vCarlos Ward, appellant.


Carlos Ward, Stormville, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Amy Appelbaum of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 8, 2013 (People v Ward, 106 AD3d 842), affirming a judgment of the Supreme Court, Kings County, rendered July 29, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., LEVENTHAL, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court